In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00133-CR



        KEITHAN KASHAD BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 296th District Court
                 Collin County, Texas
           Trial Court No. 296-84517-2018




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION

       Appellant Keithan Kashad Brown has filed a motion to dismiss this appeal.        As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See

TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:       May 4, 2021
Date Decided:         May 5, 2021

Do Not Publish




                                              2